Exhibit 24 Powers of Attorney Each of the undersigned, in the capacity or capacities set forth below his or her signature as a member of the Board of Directors and/or an officer of Schlumberger Limited, a Curaçao corporation, hereby appoints Simon Ayat, Howard Guild and Alexander C. Juden, or either of them, the attorney or attorneys of the undersigned, with full power of substitution and revocation, for and in the name, place and stead of the undersigned to execute and file with the Securities and Exchange Commission the Annual Report on Form10-K under the Securities Exchange Act of 1934 (the “Exchange Act”) for the fiscal year ending December31, 2016, and any amendment or amendments to any such Annual Report on Form10-K, and any agreements, consents or waivers relative thereto, and to take any and all such other action for and in the name and place and stead of the undersigned as may be necessary or desirable in order to comply with the Exchange Act or the rules and regulations thereunder. /s/ Peter L.S. Currie /s/Indra K. Nooyi Peter L.S. Currie Director Indra K. Nooyi Director /s/ V. Maureen Kempston Darkes /s/ Lubna S. Olayan Maureen Kempston Darkes Director Lubna S. Olayan Director /s/ Paal Kibsgaard /s/ Leo Rafael Reif Paal Kibsgaard Chairman of the Board and Chief Executive Officer Leo Rafael Reif Director /s/ Nikolay Kudryavtsev /s/ Tore Sandvold Nikolay Kudryavtsev Director Tore Sandvold Director /s/ Michael E. Marks /s/ Henri Seydoux Michael E. Marks Director Henri Seydoux Director /s/ Helge Lund Helge Lund
